159 U.S. 415 (1895)
CALIFORNIA
v.
HOLLADAY.
No. 566.
Supreme Court of United States.
Submitted November 1, 1895.
Decided November 11, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
*417 Mr. S.W. Holladay in person, and Mr. E. Burke Holladay for the motion.
Mr. W.F. Fitzgerald, Attorney General of the State of California, Mr. William Matthews, and Mr. William Craig opposing.
THE CHIEF JUSTICE:
The opinions of the Supreme Court of California in this case are reported 68 California, 439; 93 California, 241; 102 California, 661. The motion to dismiss is sustained on the authority of San Francisco v. Itsell, 133 U.S. 65; Beatty v. Benton, 135 U.S. 244; Eustis v. Bolles, 150 U.S. 361; and cases cited. And see Hoadley v. San Francisco, 94 U.S. 4; Hoadley v. San Francisco, 124 U.S. 639.
Writ of error dismissed.